     Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.41 Page 1 of 15



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

TONY LARKIN,
                       Plaintiff,                      Case No. 2:20-cv-111

v.                                                     Honorable Robert J. Jonker

SARAH SCHROEDER et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The
    Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.42 Page 2 of 15



events about which he complains occurred at that facility. Plaintiff sues the MDOC Director,1

LMF Warden Sarah Schroeder, LMF Assistant Deputy Warden Sprader, and LMF Healthcare

staff.

                 Plaintiff alleges that he is susceptible to heat-related illness. He offers a special

accommodations order that supports his claim. Neither Plaintiff nor the special accommodations

order, however, explain why Plaintiff is so susceptible.

                 Plaintiff reports that he submitted a healthcare kite on May 19, 2020.                        He

complained of exhaustion and lightheadedness because of the heat inside his cell. He noted that

he was not being allowed to use his fan to cool himself. He claims that Defendant Sprader, as

overseer of housing, either issued or approved the order preventing Plaintiff from using his fan.

                 During the early morning hours of May 20, Plaintiff told a corrections officer that

he was feeling faint because of the heat in his cell. A couple of hours later, at 5:28 a.m., he passed

out in his cell. He hit his head and back as he fell. He was out for 3 minutes.

                 Plaintiff’s cellmate immediately reported to another inmate. Within 6 minutes of

that report, a corrections officer arrived and stated that he would contact healthcare. About half

an hour later, Plaintiff was called out of his cell by a nurse. Plaintiff informed the nurse that he

was in pain, had fainted due to the heat, and that he felt delirious and disoriented. The nurse never

checked Plaintiff’s vital signs; instead, the nurse simply talked to Plaintiff on the stairs. The nurse

informed Plaintiff that he “wasn’t dying so he’d see [Plaintiff] later on . . . [the nurse] had other

things to do, [Plaintiff should] file a healthcare kite.” (Compl., ECF No. 1, PageID.4.)



1
  Plaintiff names Patricia Caruso as the MDOC Director. She is no longer the director. The present MDOC Director
is Heidi Washington. See https://www.michigan.gov/corrections/0,4551,7-119-68886_68887---,00.html (visited July
28, 2020). Director Washington has served as the director since July of 2015. Id. Plaintiff anticipated that he may
have identified the wrong person; he identifies Patricia Caruso or “Present Successor” as the defendant. The Court
will direct the Clerk to substitute Heidi Washington as the proper defendant in place of Patricia Caruso and, going
forward, will refer to the MDOC Director Defendant as Ms. Washington.

                                                        2
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.43 Page 3 of 15



               A nurse came to see Plaintiff about half-an-hour later. The nurse took Plaintiff’s

vital signs and examined the bruise on Plaintiff's back. The nurse told Plaintiff that healthcare

personnel could not do anything about the heat and that Plaintiff should use his fan. Plaintiff asked

corrections officers if he could use his fan. They told him it was not allowed.

               About two hours after Plaintiff’s encounter with the nurse, Plaintiff fell again. A

corrections officer promptly came to Plaintiff’s cell. The officer said he would call healthcare. He

brought Plaintiff a healthcare kite. Healthcare personnel arrived a few moments later. The

healthcare provider told Plaintiff to take Tylenol. Plaintiff was also told that he was suffering from

the heat because of his weight and that healthcare could not do anything about Plaintiff not being

allowed to use his fan.

               Plaintiff claims he suffered medical neglect at the hands of the healthcare

professionals. He specifically describes their conduct as medical malpractice which he contends is

a violation of the Eighth Amendment. He claims that Defendant Sprader created unsafe conditions

because he would not allow fans and did not put emergency call buttons in the cells. Plaintiff also

claims that Defendants Schroeder and Washington lack “supervisory competence.” (Compl., ECF

No. 1, PageID.7.) Plaintiff alleges that “[t]he medical neglect, unsafe conditions, and lack of

supervisory competence violated [his] Constitutional right[s under the] Eight[h] and Fourteenth

Amendment[s] to the United States Constitution.” (Id.)

               Plaintiff also makes reference to the Americans with Disabilities Act. He states:

“this claim/suit falls under the ‘Americans with Disabilities Act.’” (Id., PageID.4.)

               Plaintiff seeks a declaration that Defendants have violated his constitutional rights

and an award of compensatory and punitive damages against each Defendant.




                                                  3
      Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.44 Page 4 of 15



II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct allreged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to
                                                   4
   Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.45 Page 5 of 15



identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          A.   Supervisory liability

               Plaintiff alleges that Defendants Washington and Schroeder are liable for the

misconduct of the other Defendants because they supervise the other Defendants. Government

officials may not be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t

of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A

claimed constitutional violation must be based upon active unconstitutional behavior. Grinter v.

Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002).

The acts of one’s subordinates are not enough, nor can supervisory liability be based upon the

mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d

881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a

supervisor denied an administrative grievance or failed to act based upon information contained in

a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

Washington or Schroeder engaged in any active unconstitutional behavior. Accordingly, he fails

to state a claim against them.

          B.   Americans with Disabilities Act

               Title II of the ADA provides, in pertinent part, that no qualified individual with a

disability shall, because of that disability, “be denied the benefits of the services, programs, or

activities of a public entity, or be subjected to discrimination by any such entity.” Mingus v. Butler,

591 F.3d 474, 481-82 (6th Cir. 2010) (citing 42 U.S.C. § 12132). The Supreme Court has held

                                                  5
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.46 Page 6 of 15



that Title II of the ADA applies to state prisons and inmates. Penn. Dep’t of Corr. v. Yeskey, 524

U.S. 206, 210-12 (1998) (noting that the phrase “services, programs, or activities” in § 12132

includes recreational, medical, educational, and vocational prison programs).           The proper

defendant under a Title II claim is the public entity or an official acting in his official capacity.

Carten v. Kent State Univ., 282 F.3d 391, 396-97 (6th Cir. 2002). Plaintiff, however, asks the

Court to award compensatory and punitive damages against each defendant, jointly and severally,

thus indicating that he has filed suit against them in their respective individual capacities. There

can be no such claim. “Title II of the ADA does not . . . provide for suit against a public official

acting in his individual capacity.” Everson, 556 F.3d at 501 n.7.

               Moreover, to state a claim under Title II of the ADA, Plaintiff must show: (1) that

he is a qualified individual with a disability; (2) that defendants are subject to the ADA; and (3)

that he was denied the opportunity to participate in or benefit from defendants’ services, programs,

or activities, or was otherwise discriminated against by defendants, by reason of plaintiff’s

disability. See Tucker v. Tennessee, 539 F.3d 526, 532-33 (6th Cir. 2008); see also Jones v. City

of Monroe, 341 F.3d 474, 477 (6th Cir. 2003). All Plaintiff has done here is parrot the words

“Americans with Disabilities Act.” He has not even alleged that he has a disability or that

Defendants have discriminated against him based upon that disability. Therefore, even if Plaintiff

sued Defendants in their respective official capacities, he has not stated a claim against them.

       C.      Eighth Amendment

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)
                                                 6
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.47 Page 7 of 15



(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

       1.      Medical neglect

               The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with contemporary

standards of decency. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). The Eighth Amendment

is violated when a prison official is deliberately indifferent to the serious medical needs of a

prisoner. Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 540 (6th Cir. 2008). Obviousness, however, is not strictly limited to what is

detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem



                                                7
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.48 Page 8 of 15



the need for medical attention clear. See, e.g., Rouster v. Cnty. of Saginaw, 749 F.3d 437, 466,

451 (6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted). The Eighth Amendment obligates

prison authorities to provide medical care to incarcerated individuals, as a failure to provide such

care would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S.

102, 103-04 (1976). The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.



                                                 8
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.49 Page 9 of 15



               Plaintiff describes two distinct medical problems: the heat sensitivity that leaves

him lightheaded and disoriented; and the injuries he suffered following his falls. The medical

accommodations detail suggests that Petitioner’s heat sensitivity has been part of his life for years.

One of the healthcare professionals indicated that it was caused by Plaintiff’s weight. He does not

dispute that characterization. Plaintiff describes his post-faint injuries as bruising, and possibly a

headache. He offers no more information regarding the severity of the injuries.

               Although lightheadedness and disorientation might be severe symptoms, when they

are caused by heat sensitivity and can be treated with the use of a fan—a solution that both the

healthcare professionals and Plaintiff suggested—it is difficult to infer a serious medical need from

the facts Plaintiff has alleged. Similarly, Plaintiff does not suggest that his bruising or headache

did not resolve on their own. Moreover, the healthcare professionals offered pain relief in the form

of Tylenol. The Court concludes, therefore, that the facts alleged by Plaintiff do not demonstrate

the serious medical need required to allege a claim for deliberate indifference under the Eighth

Amendment.

               Even if the Court considered Plaintiff’s allegations regarding the objective

component to be sufficient, his allegations regarding the subjective component fall short. The

subjective component requires an inmate to show that prison officials have “a sufficiently culpable

state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000).

Deliberate indifference “entails something more than mere negligence,” but can be “satisfied by

something less than acts or omissions for the very purpose of causing harm or with knowledge that

harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 837.



                                                  9
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.50 Page 10 of 15



               Plaintiff describes the conduct of the healthcare professionals who treated him as

medical negligence. That does not suffice to demonstrate the subjective requirement. Moreover,

the facts Plaintiff alleges do not support an inference that Defendants had the necessary state of

mind. Plaintiff was seen by healthcare professionals three times in the four hours following his

initial fall. They suggested treatment for Plaintiff’s heat sensitivity—a fan—and for the pain

associated with the injuries for his fall—Tylenol. Although Plaintiff describes that effort as

negligent, he does not suggest any additional steps the healthcare professionals could have taken.

Indeed, he apparently agrees that a fan would have addressed his heat sensitivity issue.

               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).




                                                10
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.51 Page 11 of 15



               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cnty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440

(6th Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant

received treatment for his condition, as here, he must show that his treatment was ‘so woefully

inadequate as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605

(6th Cir. 2014) (quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must

demonstrate that the care he received was “so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cnty.,

408 F.3d 803, 819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir.

1989)).

               Even if the facts alleged by Plaintiff might be considered negligence, they fall short

of gross incompetence. The fact that Defendant Sprader had disallowed fans was certainly not the

fault of the healthcare professionals. Moreover, it is not apparent from Plaintiff’s complaint that

the inability to use a fan continued beyond the few-hour window chronicled in Plaintiff’s

complaint. There are simply no facts alleged by Plaintiff to support the inference that the

healthcare professionals that treated him were aware of a substantial risk of serious harm to



                                                11
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.52 Page 12 of 15



Plaintiff and then disregarded that risk. Accordingly, Plaintiff has failed to state an Eighth

Amendment claim against the healthcare professionals.

       2.      Sprader’s indifference to Plaintiff’s safety

               In its prohibition of “cruel and unusual punishments,” the Eighth Amendment

requires prison officials to “take reasonable measures to guarantee the safety of the inmates.”

Farmer nan, 511 U.S. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). To state

such a claim, a plaintiff must allege facts that show that the prison official acted with “deliberate

indifference” to a substantial risk of serious harm facing the plaintiff. Farmer, 511 U.S. at 834;

Helling v. McKinney, 509 U.S. 25, 32 (1993); Bishop v. Hackel, 636 F.3d 757, 766-67 (6th Cir.

2011); Curry v. Scott, 249 F.3d 493, 506 (6th Cir. 2001); Woods v. Lecureux, 110 F.3d 1215, 1222

(6th Cir. 1997); Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996); Taylor v. Mich.

Dep’t of Corr. 69 F.3d 76, 79 (6th Cir. 1995). Deliberate indifference means the same thing in

this context as in the context of medical care: deliberate indifference is a higher standard than

negligence and requires that “the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511

U.S. at 837; see also Bishop, 636 F.3d at 766.

                       a.      Prohibition of fan use

               Plaintiff’s claim against Defendant Sprader regarding the alleged prohibition of fan

use fails because Plaintiff has not alleged, nor do the facts Plaintiff has alleged support the

inference, that Sprader was aware that Plaintiff faced a substantial risk of serious harm in the

absence of fan use. Therefore, Plaintiff has failed to state an Eighth Amendment claim relating to

the fan prohibition.



                                                 12
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.53 Page 13 of 15



                       b.      Failure to install emergency call buttons in Plaintiff’s cell

               The failure to provide an emergency call button, standing alone, does not constitute

deliberate indifference.    See Parsons v. Wilkinson, No. 97-3011, 1998 WL 791810, at *2

(6th Cir. Nov. 4, 1998). Plaintiff has failed to allege that Defendant Sprader was aware of a

substantial risk to Plaintiff’s safety in the absence of an emergency call button and then disregarded

that risk. Moreover, even absent an emergency call button, Plaintiff’s cellmate was able to

summon aid both times Plaintiff fell. Therefore, Plaintiff has failed to state an Eighth Amendment

claim with regard to Defendant Sprader’s failure to install an emergency call button in Plaintiff’s

cell.

        D.     Fourteenth Amendment

               Plaintiff’s Fourteenth Amendment claim is as scant as his ADA claim. Plaintiff

states only that the medical neglect, unsafe conditions, and supervisory incompetence violated his

Fourteenth Amendment rights. Plaintiff’s lack of specificity leaves the Court to guess at what he

intended by his reference to this amendment.

               Plaintiff does not allege that he was treated differently than any other inmate; so, it

seems unlikely he is invoking the Equal Protection Clause. Plaintiff does not allege he was

deprived of “life, liberty, or property;” so it seems unlikely he is claiming the protections of

procedural due process.       Presumably, Plaintiff is claiming that Defendants’ actions—or

inactions—violate Plaintiff’s substantive due process rights.

                “Substantive due process prevents the government from engaging in conduct that

shocks the conscience or interferes with rights implicit in the concept of ordered liberty.” Prater

v. City of Burnside, 289 F.3d 417, 431 (6th Cir. 2002). “Substantive due process serves the goal

of preventing governmental power from being used for purposes of oppression, regardless of the

fairness of the procedures used.” Pittman v. Cuyahoga Cty. Dep’t of Children & Family Servs.,

                                                 13
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.54 Page 14 of 15



640 F.3d 716, 728 (6th Cir. 2011) (quoting Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir.

1996)). “Conduct shocks the conscience if it ‘violates the “decencies of civilized conduct.”’”

Range v. Douglas, 763 F.3d 573, 589 (6th Cir. 2014) (quoting Cty. of Sacramento v. Lewis, 523

U.S. 833, 846-47 (1998) (quoting Rochin v. California, 342 U.S. 165, 172-73 (1952))).

               “Where a particular [a]mendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that [a]mendment, not

the more generalized notion of ‘substantive due process,’ must be the guide for analyzing such a

claim.” Albright v. Oliver, 510 U.S. 266, 266 (1994) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)) (holding that the Fourth Amendment, not substantive due process, provides the

standard for analyzing claims involving unreasonable search or seizure of free citizens, and the

Eighth Amendment provides the standard for such searches of prisoners)). If such an amendment

exists, the substantive due process claim is properly dismissed. Heike v. Guevara, 519 F. App’x

911, 923 (6th Cir. 2013).

               In this case, there are specific constitutional amendments that apply to Plaintiff’s

claims.   For example, the Eighth Amendment provides an explicit source of constitutional

protection to Plaintiff concerning his medical claims and his safety claims. See Dodson v.

Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008) (because the Eighth Amendment supplies the

explicit textual source of constitutional protection for claims governing a prisoner’s health and

safety, the plaintiff’s substantive due process claim was subject to dismissal). Thus, the standard

applicable to the Eighth Amendment, and not the more generalized notion of substantive due

process should be applied. Consequently, Plaintiff’s substantive due process claim will be

dismissed.




                                                14
  Case 2:20-cv-00111-RJJ-MV ECF No. 5 filed 07/29/20 PageID.55 Page 15 of 15



                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    July 29, 2020                               /s/ Robert J. Jonker
                                                      Robert J. Jonker
                                                      Chief United States District Judge




                                                 15
